By a subsequent citation issued in these proceedings Frederick A. Wright, as administrator of the estate of Susan Wright, deceased, was brought in and made a party creditor in these proceedings and thereby he introduced in evidence a transcript of a judgment entered in Nassau county on November 8th, 1899, in favor of Susan Wright for $893.90 against Adele M. Downing.
I am of the opinion that under section 2.55 of the Code, Wright, as administrator, became a party to these proceedings and was thereupon entitled to prosecute the same, even though the original petitioner failed to establish his claim.
The motion for re-argument should be denied, but the remittitur should be amended so as to affirm the order of the Appellate Division in so far as it reverses the decree of the surrogate as to the claim of John T. Pirie, with costs against him in all courts. But as to the claim of Frederick A. Wright, as administrator of Susan Wright, the order of the Appellate Division should be reversed and the decree of the surrogate affirmed, with costs to him in this court and in the Appellate Division.
CULLEN, Ch. J., VANN, WERNER. WILLARD BARTLETT, HISCOCK and CHASE, JJ., concur.
Motion denied. *Page 525